Title: From Thomas Jefferson to Carlos Martínez de Irujo, 24 March 1801
From: Jefferson, Thomas
To: Irujo, Carlos Martínez de



Dear Sir
Washington Mar. 24. 1801.

Your favor of the 18th. is recieved. in the meantime you will have recieved one of the 19th. from me. I have inserted in a letter to Colo. Humphreys what might be said with effect on the subject mentioned in your letter. if in time, I hope it will weigh. if not, when you take leave, you will of course recieve a letter, the tenor of which shall do you the justice due to you. I am in hopes however the occasion of that letter may be long delayed. Made. d’Yrujo will have time to meet mrs Madison here about the latter end of April. present her the homage of my respects, and accept yourself my best wishes & high consideration.

Th: Jefferson

